Title: From Benjamin Franklin to Arthur Lee, 13 March 1778
From: Franklin, Benjamin
To: Lee, Arthur


Dear Sir
Passy, Mar. 13. 1778
I have been told that some Passengers landed at Orient from an American Ship, report, that Mr. Adams is coming out to replace Mr. Deane; but I have received no Advice of that kind from Congress, and suppose that, if true, he will bring their Orders with him. I have the honour to be Sir Your most obedient humble Servant
B Franklin
Honble A. Lee, Esqr
 
Addressed: The honourable / Arthur Lee Esqr / Chaillot
Endorsed: March 13. 1778 not heard officially of Mr. Deane’s recal
